Exhibit 10-26



ROCHESTER GAS AND ELECTRIC CORPORATION

SUPPLEMENTAL RETIREMENT BENEFIT PROGRAM



Amendment No. 4

          The Rochester Gas and Electric Corporation Supplemental Retirement
Benefit Program, effective as of July 1, 1999, as subsequently amended by the
First, Second and Third Amendments thereto (the "Plan"), is hereby further
amended as follows:

          1.     Effective May 1, 2004, Section 1.7 (Employee) is amended by
adding the following paragraph to the end thereof:

"Notwithstanding the foregoing, on and after May 1, 2004, any Employee who is or
becomes eligible to participate in the Energy East Corporation Supplemental
Executive Retirement Plan shall immediately cease to be an Employee hereunder
and shall not be entitled to receive any benefits from this Plan."

          2.     Effective as of July 1, 1999, Section 3.1(b)(ii) is deleted in
its entirety and replaced with the following:

        "(ii) did include only the highest 6 payments under the RG&E Executive
Incentive Plan (the "EIP") or those payments under the Energy East Corporation
Annual Executive Incentive Plan (the "AEIP") made (not accrued) to the Employee
within the 120 months preceding termination, with each of the January and March
EIP or AEIP payments considered as separate payments for this purpose, and"

          3.     Except as hereinabove modified and amended, the Plan, as
amended, shall remain in full force and effect.

          IN WITNESS WHEREOF OF THE ADOPTION OF THIS THIRD AMENDMENT, Rochester
Gas and Electric Corporation hereby executes this Amendment No. 4 this 4th day
of May, 2004.





ROCHESTER GAS AND ELECTRIC
CORPORATION



/s/Robert B. Holahan                          
    Roberta B. Holahan
    Executive Administrative Assistant

 

By: /s/Joseph J. Syta                      
          Joseph J. Syta
          Controller